DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 06/02/2022 has been entered and fully considered. Claims 1, 3, 4 and 6-8 are pending, of which claims 1, 3, 6 and 8 are currently amended. Claims 2 and 5 are canceled. No new matter has been added.
In view of the amendment, the previous objection to the drawings and rejection of claims 1-7 under 35 USC 102 are withdrawn, however the previous rejection of claim 8 under 35 USC 103 is maintained and claims 1, 3, 4, 6 and 7 are now also rejected under 35 USC 103. This action is final.

Drawings
The drawings were received on 12/03/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0236536 A1 (Hirakata).
Regarding claims 1 and 8, Hirakata discloses a fuel cell system and a method of controlling the fuel cell system [0017], wherein the fuel cell system is mounted on a vehicle 10, and includes a fuel cell 100 configured to generate power by receiving a fuel (hydrogen) gas and an oxidant gas [0024], a fuel gas supply unit (first gas tank 111, second gas tank 112, first hydrogen supply pipe 121, second hydrogen supply pipe 122, cutoff valve 123 and gas supply valves) configured to supply the fuel gas to the fuel cell 100 [0025], a leakage sensor (first gas sensor 140, second gas sensor 150) configured to sense leakage of the fuel gas [0026], a speed detector (vehicle speed sensor) configured to detect a speed of the vehicle [0031], a secondary battery configured to store part of the power generated by the fuel cell [0038], and a control device (controller 200 configured as a logic circuit centered on a microcomputer including a CPU, ROM, RAM and an input and output port) programmed to control supply of fuel gas to the fuel cell (the controller 200 performs comprehensive control of the entire vehicle 10 including hydrogen gas supply control to the fuel cell 100) [0031], wherein the control device is programmed to perform the method comprising detecting, by the speed detector, the speed of the vehicle (the controller 200 receives an input of the current vehicle speed v from the vehicle sensor) [0053], sensing, by the leakage sensor, the leakage of the fuel gas (hydrogen gas concentration s1 detected by the first gas sensor 140), detecting an acceleration operation of the vehicle by a user (the controller 200 receives input of an acceleration sensor) [0031], performing an operation control for supplying the power in response to the acceleration operation from at least one of the fuel cell and the secondary battery, to a driving power source of the vehicle (the controller 200 performs the gas supply corresponding to the operator’s operation of an accelerator in accordance with a running control routine, the generated electric power is transmitted to a motor and is used as a driving force of the vehicle 10) [0024], [0034], and repeatedly performing the leakage sensing processing at a predetermined control cycle during the performance of the operation control (the vehicle interior inflow limiting control is repeatedly performed every predetermined time after an ignition key is turned on) [0032].

    PNG
    media_image1.png
    203
    360
    media_image1.png
    Greyscale

Hirakata further discloses stopping the supply of the fuel gas to the fuel cell S140 when the hydrogen gas concentration is greater than or equal to a first reference concentration s01 [0046], and thereafter, resuming the supply of the fuel gas to the fuel cell S116 in a case where the leakage of the fuel gas is not sensed (subsequent to the negative determination s1<s01 the release of the gas leakage notification and the gas supply stop are sequentially performed) [0052]. Hirakata does not specifically disclose using a different threshold for stopping the supply of the fuel gas based on the speed of the vehicle, however, Hirakata does teach considering forward vehicle speed in a vehicle interior inflow limiting control [0047], [0052], because the higher the forward speed of the vehicle becomes, the higher the flow rate of the air becomes, such that leaking hydrogen hardly stays, whereas when the vehicle runs forward at low speed the leaking hydrogen easily stays in the vehicle interior front zone [0049], [0050]. Therefore it would have been obvious to one of ordinary skill in the art to similarly set a lower threshold value of hydrogen concentration for stopping the supply of the fuel gas when the vehicle speed is lower and a higher threshold value when the vehicle speed is higher, because the higher vehicle speeds can contribute to mitigation of the hydrogen leakage by the higher flow rate of the air such that mitigation by stopping or reducing supply of the fuel gas may be less necessary. Furthermore, Hirakata also teaches that when hydrogen gas leaks the hydrogen gas concentration of the first gas sensor increases as the diffusion of the leaking hydrogen gas progresses [0033]. Therefore, the higher threshold concentration will be reached after the lower threshold concentration, such that a second sensing time for the lower threshold concentration at lower vehicle speeds will be shorter than a first sensing time for the higher threshold concentration at higher vehicle speeds. Furthermore, because the time when the supply of the fuel gas is resumed in the case where the leakage is not sensed is after the time when the supply of the fuel gas is stopped when the leakage of the fuel gas is continuously sensed during the second sensing time, the time when the supply of the fuel gas is resumed is a third sensing time which is necessarily longer than the second sensing time, and the time in which the leakage of the fuel gas is continuously sensed does not exceed the third sensing time.
Additionally, although not specifically disclosed, it further would have been obvious to one of ordinary skill in the art for the supply of the fuel gas to the fuel cell to also be resumed in a case where the acceleration operation is detected before the time during which the leakage of the fuel gas is continuously sensed exceeds the third sensing time to supply the power in response to the acceleration operation to the driving power source and accelerate the vehicle, because Hirakata does teach performing the gas supply corresponding to the operator’s operation of an accelerator wherein the generated electric power is transmitted to a motor and is used as a driving force of the vehicle 10 [0024], [0034], and because accelerating the vehicle can contribute to mitigation of the hydrogen leakage by the higher flow rate of the air such that mitigation by stopping or reducing supply of the fuel gas may be less necessary, because as taught by Hirakata, the higher the forward speed of the vehicle becomes, the higher the flow rate of the air becomes, such that leaking hydrogen hardly stays [0049].
Regarding claims 3 and 4, Hirakata further discloses a notification device (alarm lamp 160) configured to notify a user of an occurrence of the leakage of the fuel gas (notifies the possibility of hydrogen gas leakage) [0027], [0036]. The remaining limitations of the claims are considered to be functions which the fuel cell system of Hirakata would at least be fully capable of performing and do not distinguish the structure of the claimed fuel cell system from that disclosed by Hirakata. Note that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claim 6, Hirakata further discloses that the fuel gas supply unit includes a tank (second gas tank 112) that stores the fuel (hydrogen) gas, a main stop valve (gas supply valve) that controls an outflow of the fuel gas from the tank 112, and a supply device (cutoff valve 123) that adjusts the supply amount of the fuel gas to the fuel cell, the supply device 123 (disposed along second hydrogen supply pipe 122) being provided at a downstream side of the main stop valve (attached to cap of the tank 112) [0025]. See Fig. 1. The remaining limitations of the claim are considered to be functions which the fuel cell system of Hirakata would be fully capable of performing and do not distinguish the structure of the claimed fuel cell system from that disclosed by Hirakata.
Regarding claim 7, Hirakata further discloses that a state in which the speed of the vehicle is equal to or less than (including a zero vehicle speed at which the vehicle stops) the threshold speed (reference vehicle speed v0 is set to a vehicle speed in a range of 5 km/h to 10 km/h) is a state in which the vehicle is stopped, and a state in which the speed of the vehicle is greater than the threshold speed is a state in which the vehicle is traveling (the vehicle runs forward at a vehicle speed equal to or greater than the reference vehicle speed v0) [0048], [0053].

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited and they do not show how the amendments avoid such references.
Specifically, the applicant asserts that Hirakata does not teach or suggest a controller that is programmed to perform certain functions, but has failed to explain why such functions would not have been obvious over Hirakata, particularly in view of Hirakata’s specific disclosures that the controller 200 receives input of an acceleration sensor [0031] and performs the gas supply corresponding to the operator’s operation of an accelerator in accordance with a running control routine [0034] wherein the generated electric power is transmitted to a motor and is used as a driving force of the vehicle 10 [0024], the vehicle interior inflow limiting control is repeatedly performed every predetermined time after an ignition key is turned on [0032], and the release of the gas leakage notification and the gas supply stop can be sequentially performed to return to normal operation after stopping the gas supply [0052] (see also Figs. 4 and 5), combined with the teaching that the higher the forward speed of the vehicle becomes, the higher the flow rate of the air becomes, such that leaking hydrogen hardly stays, whereas when the vehicle runs forward at low speed the leaking hydrogen easily stays in the vehicle interior front zone [0049], [0050]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727